Park, C. J.
If two persons own personal property jointly, *284and sell it to another in good faith, for a valuable consideration, and are suffered to retain possession of it, a creditor of one of them can disturb the sale only to the extent of that one’s interest in the property at the time of the sale. So far he can treat the property as though it had never been sold. But the fact that there has been a retention of the possession of the property does not enlarge his right, so that he can attach more of the property than his debtor ever owned. He may take his debtor’s former interest, but he must be satisfied with that.
No one will question the soundness of this doctrine. Applying it to the case in hand, it seems to be clear that, however else the case may be viewed, the defendants had no right to attach this property, so far as it was acquired by the plaintiffs from B. B. Lewis. The clocks were manufactured by B. B. Lewis and C. S. Lewis as partners. They jointly owned the property; the plaintiffs paid them jointly for it; and it is clear that Wooding, as a creditor of C. S. Lewis alone, had no right to attach the interest in the property which had before the sale belonged to B. B. Lewis. In any view of the case, thei’efore, his right to the property must be confined to the share of C. S. Lewis at the time of the sale.
But had the defendants the right to attach the property at all ? The clocks were manufactured under a contract entered into in 1871, between Partridge, one of the plaintiffs, and the firm of B. B. Lewis & Son, wherein it was agreed that the firm should occupy so much of the clock factory belonging to Partridge as should be necessary for the manufacture of clocks, that they should furnish materials and workmen for the purpose, and should manufacture clocks solely for Partridge. He agreed to take all the clocks manufactured by the firm, paying a certain price for the same as fast as they should be packed in boxes ready for the market. He was the owner of the establishment and of all the machinéry and tools in it, and had previously earned on the manufacturing business himself. The firm manufactured clocks under the contract till January, 1878, when it was dissolved, and during the time manufactured the clocks in question, and packed *285them in boxes. Partridge paid for the clocks as fast as they were manufactured according to the contract; and paid for the clocks now in controversy. During this time all boxes ready for market remained in the establishment until sold by Partridge. This was done for purposes of convenience and the saving of expense. The contract terminated the first of January, 1878, at the time the partnership was dissolved. The establishment was closed till March of the same year, when C. S. Lewis formed a partnership with other persons. The new firm made a similar contract with Partridge for the occupancy of the factory and the manufacture of clocks, and went into possession of the establishment under their agreement. The firm continued to manufactui’e clocks till the fall of 1874, when it was dissolved, and the business was continued by C. S. Lewis under another similar arrangement with Partridge. The property in question was attached as the property of C. S. Lewis, while he was in possession of the establishment under the last agreement. These are the principal facts in the case, and on them this question must be determined.
It is to be observed that the firms of B. B. Lewis & Son and 0. S. Lewis & Co. had no right under their contracts to store any goods of their own upon the premises, neither did they do so in fact. As fast as the goods were manufáctured, and placed in boxes, they were to be paid for and were in fact paid for by Partridge. The same was true under the last agreement with C. S. Lewis. The firms under the first two contracts, and C. S. Lewis under the last, were merely manufacturers of goods. They were in possession of the establishment only as manufacturers, and to the extent only that was necessary to carry on- the manufacturing business. Partridge was in the exclusive possession for- every other purpose. It follows, therefore, that the goods in question were in the exclusive possession of Partridge from the time they were placed in boxes and paid for by him. The case is widely different from what it would have been if B. B. Lewis & Son had leased the entire establishment for the purpose of carrying on the business of manufacturing and selling clocks on their own account, and Partridge had been merely one of *286their customers, who after buying the clocks had left them in their possession. This is the view of the case which the defendants present, and urge upon our consideration. .The distinction is obvious.
Again, the firm of B. B. Lewis & Son was dissolved on the first day of January, 1878, and the establishment was closed till some time in March following. The possession of the old firm terminated with the existence of the firm. Whatever possession C. S. Lewis had of the premises, as a member of the firm, he had it jointly with B. B. Lewis. When the new firm was organized in March, and were let into another limited possession of the premises, the possession of C. S. Lewis was a joint possession with other parties under another contract. Suppose the new firm had come into possession for the sole-purpose of manufacturing boots and shoes, or of carrying on the grocery or dry-goods business, and were limited in their possession to what was necessary for the purpose, would any one claim that Partridge thereby returned these goods to the possession of C. S. Lewis, simply because he with others was in the establishment manufacturing boots and shoes, any more than if he had been let into the building to extinguish a fire, or to look after the safety of the premises during a period of suspension of business ? Manifestly, there was no intention to return the possession of the property. No object could have been accomplished by so doing; it could not have been used by C. S. Lewis otherwise than for purposes of sale. We think the goods were continuously in the exclusive possession of Partridge from the time they were packed in boxes and paid for by him, until Hunt his .partner in January, 1875, acquired an equal interest with him, and were in the exclusive possession of the plaintiffs from that time until the attachment.
We advise judgment for the plaintiffs.
In this opinion the other judges concurred; except Carpenter, J., who dissented.